IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

DANIEL KELLOND,                          NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-700

STATE OF FLORIDA,

      Respondent.

___________________________/


Opinion filed December 8, 2016.

Petition for Writ of Certiorari – Original Jurisdiction.

Crystal McBee Frusciante, Sunrise, Florida, for Petitioner.

Pamela Jo Bondi, Attorney General, and Samuel B. Steinberg, Assistant Attorney
General, for Respondent.




PER CURIAM.

      Petitioner seeks certiorari review of the trial court’s order continuing his

involuntary commitment after being found not guilty of attempted murder by reason

of insanity. He argues that the order of commitment was facially deficient and a

departure from the essential requirements of law because it failed to make specific

findings that Petitioner had “a mental illness and, because of the illness, is manifestly
dangerous to himself or herself or others.” § 916.15(2), Fla. Stat. (2015). 1 We agree.

      “[F]or commitment to be continued pursuant to section 916.15, the court must

find that the defendant is mentally ill and is manifestly dangerous to himself or to

others.” Woods v. State, 969 So. 2d 408, 410 (Fla. 1st DCA 2007). Failure to make

written findings relevant to this determination renders the order facially deficient,

constituting    a     departure     from     the     essential    requirements      of

law. Id.; see also Wisniewski v. State, 805 So. 2d 901 (Fla. 2d DCA 2001). Here, the

trial court entered a facially deficient order because it “merely made the conclusory

finding that the petitioner ‘continues to meet the criteria for his continued

commitment under the supervision of the Department of Children and

Families.’” Woods, 969 So. 2d at 410.

      Accordingly, we GRANT the petition, QUASH the order continuing

commitment, and REMAND for further proceedings consistent with this opinion.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.




1
 Petitioner also challenges the sufficiency of the evidence presented at the hearing.
Because we conclude that the order is facially deficient, we express no opinion as to
whether the evidence supported the trial court’s ultimate conclusion that Petitioner
continued to meet the requirements for involuntary commitment. See Furqan v.
State, 56 So. 3d 96, 96 n.1 (Fla. 2d DCA 2011).
                                          2